Citation Nr: 1520951	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to service connection for an eye disability other than left homonymous hemianopsia, claimed as prescription glasses.

3.  Entitlement to service connection for seasonal allergies.  

4.  Entitlement to an initial compensable rating for residuals of a right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture, status post open reduction and internal fixation.

7.  Entitlement to an initial rating in excess of 10 percent for a seizure disorder, residual, right hemisphere arteriovenous malformation, status post resection.

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial rating in excess of 30 percent for cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection, prior to August 9, 2011, and in excess of 50 percent thereafter.

10.  Entitlement to an initial rating in excess of 30 percent for left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1981 to October 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Board remanded the matter for additional evidentiary development.  At that time, the issues on appeal included entitlement to service connection for residuals of a right knee strain.  While the matter was in remand status, in a January 2012 rating decision, the RO granted service connection for residuals of a right knee strain and assigned an initial noncompensable rating, effective November 1, 2006.  The grant of service connection for residuals of a right knee sprain constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The appellant's attorney thereafter appealed the initial rating assigned.  Thus, that issue has been included in the issues on appeal as reflected on the cover page of this decision.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

At the time of the Board's March 2011 remand, the issues on appeal also included entitlement to an effective date earlier than January 22, 2008, for the award of service connection for a cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection; and entitlement to an effective date earlier than May 17, 2008, for the award of service connection for a left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection.  While the matter was in remand status, in a March 2012 rating decision, the RO granted an earlier effective date for the award of service connection for both disabilities to November 1, 2006, the day following the date of the appellant's separation from active service.  As the appellant has been awarded the earliest effective date legally available, the appeal has been satisfied with respect to these issues.  38 C.F.R. § 3.400(b)(2) (2014).

Finally, at the time of the Board's March 2011 remand, the issues on appeal also included entitlement to an initial rating in excess of 30 percent for cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.  While the matter was in remand status, in an August 2012 rating decision, the RO increased the rating for the appellant's cognitive dysfunction disability to 50 percent, effective August 9, 2011.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Here, the Board notes that, since the issuance of the August 2012 rating decision and Supplemental Statement of the Case, the appellant's attorney has submitted at least six letters to the RO indicating that he has submitted a notice of disagreement with the August 2012 rating decision and demanding that the RO therefore issue a Statement of the Case.  However, he is referred to the applicable legal provisions delineating appellate procedures in claims for VA benefits, as the Board notes that the Veteran had already perfected an appeal of that issue.  Thus, there was no need for the issuance of an additional Statement of the Case.  Rather, a Supplemental Statement of the Case was issued that same day.  The Board further observes that, since its March 2011 remand, VA has received no communication from the appellant's attorney regarding any of the other issues on appeal.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in her Virtual VA and VBMS folders.  This additional evidence has also been reviewed by the RO.  

The issues of entitlement to service connection for sciatica and an eye disability other than left homonymous hemianopsia, as well as the issues of entitlement to higher initial ratings for residuals of a right knee strain, cognitive dysfunction, and left homonymous hemianopsia are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's current seasonal allergy condition manifested during her period of active service.  

2.  Since the award of service connection, the appellant's service-connected degenerative joint disease of the lumbosacral spine has been manifested by forward flexion limited to no more than 90 degrees and, at worst, a combined range of motion of the thoracolumbar spine of 220 degrees, as well as occasional flare-ups of low back pain.  Her disability has not been productive of ankylosis, intervertebral disc syndrome with incapacitating episodes, or additional functional loss supported by adequate pathology which approximates the functional equivalent of limitation of motion rated in excess of 10 percent.  She also has not been shown to have muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

3.  Since the award of service connection, the appellant's service-connected right ankle disability has been manifested by full range of motion with occasional flare-ups of pain and swelling.  Her disability has not been manifested by moderate or marked range of motion impairment, malunion of the tibia and fibula, ankylosis, or additional functional loss supported by adequate pathology which approximates the functional equivalent of limitation of motion rated in excess of 10 percent.

4.  Since the award of service connection, the appellant's seizure disorder has not resulted in at least 1 major seizure in 2 years or at least 2 minor seizures in six months.

5.  Since the award of service connection, the appellant's hypertension has been manifested by diastolic pressure predominantly below 100 and systolic pressure consistently below 160.  She does not take medication for control of hypertension.


CONCLUSIONS OF LAW

1.  Seasonal allergies were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial rating in excess of 10 percent rating for degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an initial rating in excess of 10 percent for residuals of a right ankle fracture, status post open reduction and internal fixation, have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

4.  The criteria for an initial rating in excess of 10 percent for a seizure disorder, residual, right hemisphere arteriovenous malformation, status post resection, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2014).

5.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.

With respect to the claim of service connection for seasonal allergies, in light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.  

The remaining issues adjudicated in this decision stem from an appeal of an initial disability rating assigned following an award of compensation.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once a decision awarding compensation and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Board further notes that the record does not show, nor has the appellant contended, that there are any notification deficiencies which have resulted in prejudice to her.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to the duty to assist, the Board finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

In that regard, the Board observes that, pursuant to its March 2011 remand instructions, the RO sent the appellant and her attorney a letter asking her to submit or identify all records of post-service treatment for her claimed disabilities, but she did not respond nor has she provided any additional information regarding more recent medical treatment for the service-connected disabilities adjudicated herein.  

The appellant has also been afforded multiple VA medical examinations in connection with the claims adjudicated in this decision.  38 C.F.R. § 3.159(c) (4)(2014).  The records show that the appellant underwent a series of VA medical examinations in 2007 and 2008.  Pursuant to the Board's March 2011 remand instructions, the appellant again underwent a series of medical examinations in 2011.  The Board finds that the examination reports, together with the other evidence of record, contain the necessary findings upon which to decide these issues.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the record does not show, nor has the appellant contended, that her service-connected disabilities have increased in severity or otherwise materially changed since the most recent examinations were conducted.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Law and Analysis

Entitlement to service connection for seasonal allergies.

The appellant has contended that she developed allergies in service and that her condition has persisted since that time.  Applying the facts in this case to the applicable legal criteria, the Board finds that service connection for seasonal allergies is warranted.  

The applicable legal criteria provide that service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record on appeal shows that the appellant's military entrance medical examination is negative for pertinent complaints or abnormalities.  

The Veteran's service treatment records show that she sought treatment in March 1993 for symptoms such as congestion and a sore throat.  She was diagnosed as having allergic rhinitis versus upper respiratory infection.  In August 2002, she was treated for allergic rhinitis.  At her April 2006 military retirement medical examination, the appellant reported that she suffered from seasonal allergies which she treated with over-the-counter medications.  The examiner diagnosed mild allergic rhinitis, no medications.  

At a post-service VA general medical examination in March 2007, the appellant reported that she continued to suffer from seasonal allergies that she treated with over-the-counter medications.  The examiner diagnosed her as having seasonal allergies.  He noted that the appellant's allergy symptoms were stable and that no further evaluation or treatments were warranted.  

Subsequent VA clinical records show continued notations of allergies for which Loratadine has since been prescribed.  

As set forth above, the appellant's service treatment records clearly document that her seasonal allergies were first identified during her period of active duty.  The post-service clinical records show that the appellant remains under treatment for seasonal allergies.  In view of this evidence, the Board finds that service connection is warranted.  The Board has reviewed the record on appeal and can find no evidence which weighs against the award of service connection for seasonal allergies.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Initial rating claims

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Again, the standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.

The specific rating criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (pertaining to degenerative arthritis of the spine).  That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, an intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the appellant's degenerative joint disease of the lumbosacral spine for any period of the claim.

Repeated range of motion testing conducted during the pendency of the claim has shown that the appellant's thoracolumbar spine motion has never been limited to the extent necessary to meet the criteria for rating in excess of 10 percent as set forth in the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

For example, on VA examination in September 2009, forward flexion was to 90 degrees, and the combined range of motion of the thoracolumbar spine was 220 degrees.  At a VA physical therapy consultation in April 2011, the appellant exhibited full forward flexion.  On VA medical examination in August 2011, forward flexion was to 90 degrees, and the combined range of motion of the thoracolumbar spine was 235 degrees.  The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other clinical evidence of record showing that the appellant's thoracolumbar spine motion has ever been limited to the extent necessary to warrant the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, nor has the appellant identified any such evidence.

Although the limitation of motion criteria for a rating in excess of 10 percent as set forth in the applicable rating criteria have not been met, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent rating under these provisions.  

In this case, the Board finds that the most probative evidence establishes that the appellant's low back disability is not productive of additional range of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 10 percent.  For example, at the VA medical examinations described above, the appellant reported some pain on motion, but the examiners identified the point at which pain began and those values have been considered in assigning the current rating.  The examiners further concluded that the appellant exhibited no additional loss of motion on repetitive use.  The Board has considered the appellant's reports of occasional flare-ups of back pain lasting approximately 72 hours during which she must reduce her activities.  During these flare-ups, sitting, lying down, or stretching reduces her pain.  She also has stiffness during flare-ups which is reduced by exertion.  The Board has carefully considered these flare-up symptoms, but finds that such symptoms are contemplated in the current 10 percent rating and do not rise to the level that a rating in excess of 10 percent would be warranted.  In that regard, the Board notes that repeated examinations have shown no pathology indicative of disuse.  For example, the appellant exhibits normal strength with no atrophy present.  The Board has reviewed the remaining evidence of record, but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for a rating in excess of 10 percent would be justified, nor has the appellant or her attorney identified any such evidence.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014).

The Board also observes that the record on appeal establishes that the appellant's service-connected low back disability has never been manifested by ankylosis or fixation of the spine, either favorable or unfavorable.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of the entire thoracolumbar spine); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact, repeated examinations have expressly shown that ankylosis is not present.  The appellant has not contended otherwise.

In addition, the evidence does not show that the appellant has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Indeed, the August 2011 VA examiner indicated that the Veteran did not have guarding or muscle spasm.  The March 2007 VA examiner had also noted that there was no evidence of spasm and indicated that she had a normal gait, posture, walking, and standing.

The Board has also considered the rating criteria for evaluating intervertebral disc syndrome.  The clinical evidence, however, consistently shows that her service-connected low back disability has never been productive of incapacitating episodes.  Indeed, in clinical settings, including two VA medical examinations, the examiners have noted that the appellant has denied any incapacitating episodes as a result of her service-connected low back disability.  The Board has also reviewed the post-service clinical evidence, but notes that, although these records document complaints of back pain, they contain no indication that bed rest has ever been prescribed by a physician.  There is no other objective indication in the record of incapacitating episodes.  In view of these findings, the preponderance of the evidence is against a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the appellant has reported radiating pain in her lower extremities and, as set forth below, the Board has remanded the issue of service connection for sciatica for additional evidentiary development.  

In reaching this decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, however, the Board finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected low back disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected low back disability, including pain, limitation of motion, and functional loss during flare-ups, are fully contemplated by the Rating Schedule and the currently-assigned 10 percent rating.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Moreover, the appellant's service-connected low back disability has not necessitated frequent periods of hospitalization, and she has not contended otherwise.  Indeed, there is no indication that the appellant has ever been hospitalized in connection with her low back disability.  Finally, the Board finds that the appellant's service-connected low back disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the appellant is unemployable as a result of her service-connected low back disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine for any period of the claim.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture, status post open reduction and internal fixation.

The appellant's right ankle disability is rated under the provisions of 38 C.F.R. 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.

After considering the evidence of record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the appellant's service-connected residuals of a right ankle fracture, status post open reduction and internal fixation.

In that regard, the Board observes that VA medical examinations conducted since the award of service connection have consistently showed that the appellant's right ankle motion is not limited to the extent necessary to meet the schedular criteria for a rating in excess of 10 percent under Diagnostic Code 5271.  For example, at both the March 2007 and the August 2011 VA medical examinations, the appellant exhibited zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion, or full range of motion.  Repetitive motion did not produce additional pain or loss of motion.  The Board has reviewed the remaining record, but finds no other probative evidence showing that the appellant's right ankle has ever been limited to the extent necessary to warrant the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, nor has the appellant identified any such evidence.

The Board notes that, although the appellant's right ankle motion has not been shown to be limited to the extent necessary to meet the schedular criteria for a compensable rating under Diagnostic Code 5271, the RO has nonetheless assigned a 10 percent rating based on symptoms such as pain and functional loss during flare-ups.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent based on functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014).

For example, at a March 2007 VA medical examination, the appellant denied daily right ankle pain or weakness.  She reported episodic flare-ups during which she experienced pain and swelling, particularly with exertion.  The frequency of her flare-ups depended on activity.  Activities, such as jogging or running, precipitated her pain, and it was alleviated by rest and analgesics.  The duration of flare-ups varied to a maximum of 48 hours.  Similar symptoms were noted at the time of the August 2011 VA medical examination.  On both occasions, the examiners noted that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  Finally, the Board notes that the record contains no indication of pathology indicative of functional loss, such as atrophy, wasting, trophic changes, or loss of strength.  Under these circumstances, even with consideration of the appellant's reported symptomatology of pain and swelling during episodic flare-ups, the Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent.  Stated another way, an initial rating in excess of 10 percent is not warranted, absent additional functional loss supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the ankle, but finds that application of an alternative diagnostic code does not result in an initial rating in excess of 10 percent.  In that regard, the evidence shows that the appellant's right ankle is not ankylosed, she has not undergone an astragalectomy, and she does not exhibit malunion of the os calcis or astragalus with marked deformity.  Thus, the Board finds no basis on which to assign an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274.

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial schedular rating in excess of 10 percent for the appellant's service-connected right ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In reaching this decision, the Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected right ankle disability are inadequate.  The symptoms associated with the appellant's service-connected right ankle disability, including pain and swelling during flare-ups, are fully contemplated by the Rating Schedule and in the 10 percent rating currently assigned.  There are higher evaluations under the rating criteria, but the appellant's disability is not productive of such manifestations.

Moreover, the appellant's service-connected right ankle disability has not necessitated frequent periods of hospitalization, and she has not contended otherwise.  Finally, the Board finds that the appellant's service-connected right ankle disability has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  At the most recent VA medical examination in August 2011, for example, the VA examiner concluded that the appellant's right ankle disability did not impact her ability to work.  The appellant acknowledged that, although she was not currently employed, her ankle would not affect her ability to work.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but again, absent any indication or allegation that the appellant is unemployable as a result of her service-connected right ankle disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


Entitlement to an initial rating in excess of 10 percent for a seizure disorder, residual, right hemisphere arteriovenous malformation, status post resection.

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2014).

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head, or sudden jerking movements of the arms, trunk, or head, or sudden loss of postural control.  In the presence of major and minor seizures, the rating will be based on the predominant type of seizure.  38 C.F.R. § 4.124a (2014), Notes.

In order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121 (2014).

Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for an initial rating in excess of 10 percent for the appellant's seizure disorder have not been met.  In order for a rating in excess of 10 percent to be assigned, the evidence must show that the appellant experienced 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  

In this case, the medical evidence of record reflects only one major seizure since 1992.  Indeed, the appellant has never contended otherwise.  At her March 2007 VA medical examination and at her April 2008 VA medical examination, the appellant reported a history of a single seizure since her in-service brain surgery.  Similarly, at the most recent VA medical examination in August 2011, the appellant reported that since her 1992 brain surgery, she had experienced only one major seizure in 1996, in which she lost time and memory for 20 minutes.  She again indicated that she had not had any additional seizures since that time.  

Here, the Board notes that, at the August 2011 VA medical examination, the appellant did report experiencing episodes of being in "a funk" with a bit of depression, disorientation, confusion, and memory lapse, particularly if she has not slept well.  The examiner noted that these episodes had occurred at least twice in the past six months.  The Board finds, however, that these episodes do not meet the definition of a minor seizure as described by section 4.124a, as there is no indication that these episodes include an interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head, or sudden jerking movements of the arms, trunk, or head, or sudden loss of postural control.  Rather, these symptoms are contemplated in her service-connected cognitive disorder and, thus, may not be considered in evaluating her service-connected seizure disorder.  See 38 C.F.R. § 4.14 (prohibiting pyramiding).  In that regard, the Board notes that the August 2011 VA examiner noted that, in addition to her seizure disorder, the appellant also exhibited a related memory dysfunction/cognitive disorder.  

In summary, the Board concludes that the evidence of record documents one major seizure since 1992.  The record does not show, nor has the appellant contended, that her seizure disorder has resulted in at least 1 major seizure in 2 years or at least 2 minor seizures in six months.  Under these circumstances, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a seizure disorder.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

The Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected right ankle disability are inadequate.  The symptoms associated with the appellant's service-connected seizure disorder are fully contemplated by the Rating Schedule and in the 10 percent rating currently assigned.  Since the award of service connection, the appellant's service-connected seizure disorder has not necessitated frequent periods of hospitalization, nor has it been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  At the most recent VA medical examination in August 2011, for example, the VA examiner indicated that, although the appellant's seizure disorder did have an impact on employment, she had been successful and functional during her Army career and it appeared that her condition continued to have only a mild effect on employment.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but again, absent any indication or allegation that the appellant is unemployable as a result of her service-connected seizure disorder, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


Entitlement to an initial compensable rating for hypertension.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

A noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for hypertension.  Blood pressure testing conducted during the pendency of this claim shows that the appellant's systolic pressure has been consistently below 160, and her diastolic pressure has been predominately below 100.  In that regard, although blood pressure readings of 142/100, 139/102, and 140/101 were recorded at a March 2007 VA medical examination, blood pressure readings since that time, including VA hypertension examinations in January 2008 and August 2011, consistently showed readings below 100.  In addition, the record shows that the appellant has not been prescribed continuous medication for control of hypertension.  Under these circumstances, a compensable rating is not warranted.  38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101.

The Board has considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected hypertension is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The appellant has not contended otherwise.  There is no objective evidence of record demonstrating that the appellant's service-connected hypertension markedly interferes with her employment, nor is there any indication that she has been frequently hospitalized due to hypertension.  Consequently, the Board finds that no further action on this matter is warranted.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but again, absent any indication or allegation that the appellant is unemployable as a result of her service-connected hypertension, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the appellant's service-connected hypertension.  The benefit of the doubt doctrine is therefore not for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

Finally, the Board notes that with regard to all of the service-connected disabilities addressed in this decision, the Board also finds no indication that referral for an extraschedular rating would be warranted based upon the combined effect of these multiple conditions.  Neither the appellant nor her attorney has argued otherwise.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (discussing referral for extra-schedular consideration based on the collective impact of multiple disabilities).



ORDER

Entitlement to service connection for seasonal allergies is granted.  

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine is denied.  

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture, status post open reduction and internal fixation, is denied.  

Entitlement to an initial rating in excess of 10 percent for a seizure disorder, residual, right hemisphere arteriovenous malformation, status post resection, is denied.  

Entitlement to an initial compensable rating for hypertension is denied.  






REMAND

Service connection for sciatica

The appellant's service treatment records document episodes of treatment for sciatica symptoms.  In May 2002, for example, the appellant was seen in connection with her complaints of low back pain radiating to the left leg.  In September 2004, she was seen with complaints of left hip pain radiating to the left thigh with numbness and tingling.  The diagnosis was sciatica.  In March 2006, she was seen for an episode of right sciatica.  However, at a physical therapy consultation the following month, the appellant noted that her sciatica had resolved.  

The post-service record on appeal includes an August 2011 VA medical examination report in which the examiner noted that the appellant exhibited moderate, intermittent radicular pain in the right lower extremity.  He also noted positive involvement of the right sciatic nerve and described the severity of the right radiculopathy as "mild."  Later in the examination report, however, the examiner diagnosed the appellant as having degenerative joint disease of the thoracolumbar spine, but indicated that there was "no objective clinical evidence of lumbosacral radiculopathy."

In light of these inconsistencies, the Board finds that the examination report is of little probative value in establishing whether the appellant currently has sciatica.  The Board is prohibited from substituting its own medical opinion for that of a medical examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Absent any other probative evidence establishing that the appellant currently has sciatica, the Board finds that a remand is necessary to clarify the nature and etiology of her claimed condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).



Service connection for an eye disability other than left homonymous hemianopsia, claimed as prescription glasses

In connection with this claim, the appellant was afforded a VA medical examination in August 2011.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having a bilateral refractive error as well as bilateral pingueculae.  The examiner explained that a pinguecula is a growth of fibrous conjunctival tissue in the eye which was associated with aging and history of sun exposure.  He indicated that it was not associated with the appellant's service-connected right hemisphere arteriovenous malformation, but failed to comment on the likelihood that the condition had been incurred in service.  

The Board notes that it is well established that a refractive error is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2014).  The Rating Schedule, however, does provides compensation for pinguecula.  See e.g. 38 C.F.R. § 4.79, Diagnostic Code 6037.  Given the length of the appellant's period of active duty and her age at service separation, the Board finds that clarification of the examiner's opinion is required in order to determine the likelihood that her bilateral pinguecula condition manifested in service or is otherwise causally related to her period of active service or any incident therein, including sun exposure.  See also Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Entitlement to an initial compensable rating for residuals of a right knee strain

The appellant last underwent a VA medical examination in connection with this claim in March 2007, which was more than eight years ago.  At that time, examination showed that she had a full range of flexion and extension, without pain, instability, giving way, recurrent subluxation, or functional loss.  In a March 2012 statement, however, the appellant's attorney indicated that the appellant's right knee symptoms now included swelling, pain, stiffness, and weakness.  In light of these assertions, the Board finds that a contemporaneous VA medical examination is necessary.  See 38 C.F.R. § 3.159(c) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Moreover, in the March 2012 statement, the appellant's attorney asserted that the appellant receives medical treatment for her service-connected right knee disability at the Jacksonville VA Medical Center.  The Board observes that the most recent VA clinical records currently associated with the record are dated in October 2012; these records are entirely silent for complaints or abnormalities pertaining to the right knee.  As it appears that there may be outstanding clinical records relevant to the claim, a remand to fulfill VA's duty to assist is necessary.  See 38 C.F.R. § 3.159(c).  


Entitlement to an initial rating in excess of 30 percent for cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection prior to August 9, 2011, and in excess of 50 percent thereafter

The record currently available to the Board includes VA clinical records which appear to show that the appellant has been followed regularly in the VA neurology clinic for her cognitive dysfunction since August 2010.  During a visit to the VA neurology clinic in November 2010, it was noted that the appellant had reported persistent psychological distress which the examiner indicated could exacerbate her cognitive dysfunction.  As a result, the neurologist recommended psychotherapy to cope with her mood issues.  At a six month neurology follow-up in May 2011, the appellant indicated that she was now interested in starting psychotherapy, and a consultation was established.  In addition, the appellant was scheduled for a six month follow-up in the neurology clinic.  The record currently available to the Board, however, contains no pertinent follow-up records, including records of psychotherapy or records of follow-up care at the VA neurology clinic.  

The Board also observes that, when the appellant most recently underwent a VA medical examination to evaluate the severity of her service-connected cognitive dysfunction in August 2011, she was diagnosed as having cognitive disorder, not otherwise specified, as well as depressive disorder, not otherwise specified.  The examiner noted that psychotherapy had been recommended for treatment of psychological distress exacerbating the appellant's cognition problems.  Again, however, there is no further reference to that treatment in the examination report.  The most recent VA clinical records currently associated with the record are dated in October 2012.  

As it appears that there may be outstanding VA clinical records relevant to this claim, additional evidentiary development is necessary to ensure VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(2) (2014).  The Board also finds that a more contemporaneous VA medical examination is required in order to ensure that the appellant's service-connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, is appropriately evaluated.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Entitlement to an initial rating in excess of 30 percent for left homonymous hemianopsia, residual, right hemisphere arteriovenous malformation, status post resection

During the pendency of this claim, the schedular criteria for evaluating disabilities of the eyes were amended.  See 73 Fed. Reg. 66543-50 (November 10, 2008).  The amended regulations apply only to claims received by VA on or after December 10, 2008.  Id. at 66,544.  In this case, the appellant's claim of service connection was received by VA in 2006.  Thus, the amended regulations are not applicable to the appellant's current claim, as her disagreement stems from the initial rating assigned following the award of service connection for left homonymous hemianopsia.  Despite this fact, it appears that the RO has considered the appellant's entitlement to a higher rating under the revised rating criteria.  To ensure compliance with due process, a remand for additional evidentiary development and reconsideration under the applicable rating criteria is required.  See e.g. Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

The Board also notes that the record on appeal appears to be incomplete with respect to this issue.  In that regard, the record contains VA clinical records which appear to indicate that the appellant has been followed regularly in the VA eye clinic for her service-connected residuals of right hemisphere arteriovenous malformation since August 2010.  In May 2011, the appellant was seen in the eye clinic for follow-up of her service-connected residuals of a right hemisphere arteriovenous malformation.  At that time, it was noted that she exhibited a visual field defect and she was scheduled for another six month follow-up in the eye clinic.  The record currently available to the Board, however, contains no pertinent follow-up records.  As it appears that there may be outstanding VA clinical records relevant to this claim, additional evidentiary development is necessary to ensure VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(2) (2014).  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should review the record and ensure that complete medical records from the Jacksonville VA Medical Center for the period from October 2006 to the present have been secured and associated with the record. 

2.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of her claimed sciatica.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

Is it at least as likely as not that the appellant currently exhibits sciatica or radiculopathy?  If so, is it at least as likely as not that such condition is causally related to her period of active duty or any incident therein, including episodes of treatment for sciatica; or causally related to or aggravated by any service-connected disability, including arthritis of the lumbosacral spine.  

3.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of her current bilateral pingueculae.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

Is it at least as likely as not that the appellant's current bilateral pingueculae manifested during her period of active duty or is otherwise causally related to her period of active duty or any incident therein, including sun exposure?  

4.  The appellant should be afforded a VA medical examination for the purpose of determining the severity and manifestations of her service-connected right knee disability.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the severity and manifestations of her service-connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should clearly delineate all pathology and symptomatology attributable to the service-connected cognitive dysfunction, residual, right hemisphere arteriovenous malformation, status post resection, to include whether any depression or psychological distress is caused by or related to the service-connected disability.  The examiner should also assess the severity of the appellant's service-connected disability, to include discussing the level of social and occupational impairment attributable to that disability.  

A complete explanation must be provided for any opinion offered. 

6.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the severity and manifestations of her service-connected left homonymous hemianopsia.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should clearly delineate all pathology and symptomatology attributable to the service-connected left homonymous hemianopsia, to include loss of visual acuity, loss of visual field, or impairment of muscle function.  The examiner should also assess the severity of each symptom and specifically comment on whether the appellant's service-connected left homonymous hemianopsia renders her unable to secure or maintain substantially gainful employment.  

A complete rationale must be provided for any opinion offered.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The case should then be returned to the Board for appropriate appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


